DETAILED ACTION
1.	Claims 1, 3, 6-8, 10, 13-15, 17, and 19-20 have been presented for examination.
	Claims 2, 4-5, 9, 11-12, 16, and 18 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 1, 3, 6-8, 10, 13-15, 17, and 19-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1, and similarly recited in claims 8 and 15:
… collecting multiple sets of motor operating variables as the electric motor is driven to perform the at least one sequence of motions, wherein each of the multiple sets of motor operating variables includes at least a motor current value, a motor position value and a motor velocity values that are synchronously collected at each moment in time, wherein the motor current value represents a current that is applied to drive the electric motor and the motor position value represents position data from an encoder; creating a baseline motion performance model of the motion system using the collected multiple sets of motor operating variables, wherein the baseline motion performance model includes points defined by the multiple sets of motor operating variables, each of the points representing at least one motor current value, one motor position value and one motor velocity value that were synchronously collected, wherein the baseline motion performance model of the motion system is a three-dimensional baseline motion performance model and wherein each of the points of the baseline motion performance model is represented by one motor current value, one motor position value and one motor velocity value, wherein creating the baseline motion performance model includes using an n by m grid defined by ranges of motor position values and motor velocity values, wherein first n by m array values are created for positive motor current values as maximum or average positive values and second n by m array values are created for negative motor current values as minimum or average negative values; after the baseline motion performance model of the motion system has been created, operating the electric motor; collecting multiple sets of real-time motor operating variables as the electric motor is operated, wherein each of the multiple sets of real-time motor operating 2 ARCUS-1009variables includes at least a real-
The Examiner notes the closest prior art of record EI-Ibiary U.S. Patent Publication No. 2007/0118308, hereafter E in view of Saravanapriyan et al. U.S. Patent Publication No. 2008/0208429 hereafter S further in view of Carpenter, Paul S., et al. "On algorithms for velocity estimation using discrete position encoders."" Proceedings of IECON'95-21st Annual Conference on IEEE Industrial Electronics. Vol. 2. IEEE, 1995, hereafter C, in combination discloses collecting information from a motor however does not disclose or suggest the combination of limitations specified in the independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



September 11, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128